Case 2:19-mj-03676-MF Document 11 Filed 01/13/20 Page 1 of 2 PagelD: 46

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
V. ) 2:19-mj-03676-MF

) Magistrate Judge Mark Falk
JONATHAN L. XIE, )
)
)
Defendant. )

MOTION FOR LEAVE TO APPEAR PRO HAC VICE
THOMAS ANTHONY DURKIN, attorney at law, respectfully moves this Court for leave
to file his appearance pro hac vice on behalf of Defendant, JONATHON L. XIE, pursuant to
Local Criminal Rule 44.1.
In support of this motion, counsel submits the attached Affidavit.
Respectfully submitted,
/s/ Thomas Anthony Durkin

THOMAS ANTHONY DURKIN,
Attorney at Law.

 

DURKIN & ROBERTS
515 Arlington Place
Chicago, Illinois 60614
(312) 981-0123
tdurkin@durkinroberts.com
Case 2:19-mj-03676-MF Document 11 Filed 01/13/20 Page 2 of 2 PagelD: 47

CERTIFICATE OF SERVICE

Thomas Anthony Durkin, Attorney at Law, hereby certifies that the foregoing Motion for
Leave to Appear Pro Hac Vice was served on January 13, 2020, in accordance with
Fed.R.Crim.P.49, Fed.R.Civ.P.5, LR 5.5, and the General Order on Electronic Case Filing (ECF)
pursuant to the district court’s system as to ECF filers.

/s/ Thomas Anthony Durkin
THOMAS ANTHONY DURKIN
515 Arlington Place

Chicago, Illinois 60614

(312) 981-0123
tdurkin@durkinroberts.com

 
